Exhibit 10.28

 

March 1, 2018

John Hazen

RE:  Employment Agreement

Dear John:

This letter agreement (this “Agreement”) shall confirm the terms of your
employment with Boot Barn, Inc. (the “Company”), commencing on or around April
2, 2018 (the “Start Date”).

Position/Duties:  You agree to serve the Company as its Chief Digital Office,
reporting to the Chief Executive Officer of the Company. You will have such
duties as are consistent with your position or as assigned to you from time to
time by the Company. You will perform your duties at the Company’s corporate
offices in Orange County, California, subject to customary travel as reasonably
required.  You may be asked to perform duties for the Company’s affiliated
entities without additional compensation.  You agree to devote your full
business time, attention and energies to, and perform faithfully, professionally
and to the best of your abilities, the duties and responsibilities of your
position.

At Will:  Subject to the terms of this Agreement, you will be employed by the
Company on an “at will” basis, meaning that either you or the Company may
terminate your employment relationship at any time, with or without cause, and
with or without prior notice.  Similarly, and subject to the terms of this
Agreement, the Company retains the right to change your job duties, reporting
level, compensation and other terms and conditions of your employment
prospectively as it deems appropriate.

Base Salary:  You will be paid an annualized base salary in the amount of Three
Hundred Seventy Five Thousand Dollars ($375,000.00), less applicable deductions,
payable in accordance with the Company’s regular payroll practices.

Bonuses:  You also will be eligible to participate in the Company’s key bonus
plan pursuant to the terms, financial targets and performance goals established
by the Compensation Committee (“Compensation Committee”) of the Board of
Directors of Boot Barn Holdings, Inc.  For fiscal year 2019, you will be
eligible to earn a target bonus of up to 50% of your base salary with an
opportunity to receive a maximum aggregate bonus of up to 100% of your base
salary, with a guaranteed  minimum bonus in the amount of One Hundred Thousand
Dollars ($100,000.00), less applicable deductions (subject to the last sentence
of this paragraph) based on the financial performance of the Company and your
achievement of certain other targets, goals or objectives to be established in
the discretion of the Compensation Committee Company’s fiscal year.  To be
eligible to earn and receive any bonus, you must be employed in good standing on
the bonus payment date.










Equity:  On the Start Date, you will be granted equity in Boot Barn Holding’s
Inc., to the value of $1.4 million (in the ratio of 75% Stock Options and 25%
RSU’s), subject to vesting in five (5) equal installments on each anniversary of
the grant date, and subject to and in accordance with the terms of the stock
option agreement (the “Option Agreement”) and the restricted stock unit award
agreement (“Restricted Stock Unit Agreement”) to be entered into between you and
Boot Barn Holdings, Inc.

Your option grant and restricted stock unit grant will be granted under and will
be subject in all respects to the terms and conditions of the Boot Barn
Holdings, Inc. 2014 Equity Incentive Plan, as amended from time to time, and the
Option Agreement and Restricted Stock Unit Agreement.

Benefits:  You will accrue four (4) weeks of paid vacation each year (prorated
for partial years worked) with a maximum vacation accrual of six (6) weeks in
accordance with the Company’s policies, after which time you will not accrue any
further vacation time until your unused and accrued vacation time falls below
six (6) weeks.  You also will receive paid sick leave and paid holidays in
accordance with the Company’s policies. You will be eligible to participate in
the Company’s broad-based benefit plans and programs that are generally offered
to other similarly situated employees.  The eligibility requirements and other
terms and conditions of any Company benefits shall be governed by the Company’s
applicable benefit policy and plan documents, as in effect and amended from time
to time.  The Company reserves the right to modify, reduce or eliminate any
Company benefits at any time, in its discretion.

Expenses:  The Company shall reimburse you for all reasonable business expenses
of types authorized by the Company and reasonably and necessarily incurred by
you in the performance of your duties hereunder, in accordance with the
Company’s reimbursement policies, provided that, you must submit proof of such
business expenses and comply with such reasonable budget limitations and
approval and reporting requirements with respect to expenses as the Company may
establish from time to time.  In addition, the Company shall reimburse you for
the reasonable costs incurred by you to physically move to Orange County,
California, with the exception of closing costs on your current residence,
provided you submit proof of such relocation expenses to the Company and
provided further, such relocation expenses must be incurred by you no later than
the first anniversary of the Start Date.

Employment Policies and Confidential Information:  As a condition of employment,
you agree to execute and comply with the Company’s standard employment policies,
standards of conduct and work rules, including as set forth in the Employee
Handbook as amended from time to time, and the Company’s Confidential and
Proprietary Information Agreement (“Confidential Information Agreement”)
provided to you in connection with this Agreement.

Arbitration:  You agree that all claims arising out of or relating to your
employment with the Company, including claims arising out of this Agreement, the
enforceability of this arbitration provision or in connection with your
separation from the Company, shall be resolved by binding arbitration in Orange
County, California before the Judicial Arbitration and Mediation Services
(“JAMS”).  This agreement to arbitrate does not prohibit either party from
filing an application for a provisional remedy and seeking equitable or other
injunctive relief to prevent actual or threatened irreparable harm in accordance
with California law. The dispute will be arbitrated in accordance with the
Federal Arbitration Act, pursuant to the rules of JAMS Employment





2




Arbitration Rules & Procedures which may be found at
http://www.jamsadr.com.  You acknowledge that you have been provided a copy of
the JAMS rules.  The Company shall pay all expenses peculiar to arbitration
including the arbitration administrative costs and the arbitrator’s fees in
accordance with California law and the JAMS rules.  Each party shall bear
his/its own attorneys’ fees and legal costs.  However, if any party prevails on
a statutory claim which affords the prevailing party attorneys’ fees and/or
legal costs, the arbitrator may award such reasonable attorneys’ fees and/or
legal costs to the prevailing party consistent with applicable law.  The
arbitrator shall apply the substantive law of California except if preempted by
federal law, as applicable to the claims and defenses asserted.  This
arbitration agreement will cover all matters directly or indirectly related to
your recruitment, employment or termination of employment by the Company,
including, but not limited to, claims involving laws against any form of
discrimination or harassment, whether brought under federal or state law, claims
for wages or any compensation, claims involving present and former employees,
officers and directors of the Company, and claims regarding the enforceability
and validity of this arbitration agreement, but excluding workers’ compensation
claims, unemployment insurance claims, claims under a plan that is governed by
the Employee Retirement Income Security Act of 1974, and any claims not subject
to mandatory arbitration by law.  YOU UNDERSTAND AND AGREE THAT YOU ARE HEREBY
WAIVING YOUR RIGHTS TO BRING SUCH CLAIMS TO COURT INCLUDING THE RIGHT TO A JURY
TRIAL.

Termination:  Consistent with the at will relationship, either you or the
Company may terminate your employment relationship at any time, with or without
reason and with or without prior notice, subject to the terms of this paragraph.

In the event your employment is terminated by the Company without Cause or by
you for Good Reason,  the Company will pay you the Severance Payment (defined
below), provided that you timely sign and deliver to the Company and do not
revoke (if applicable) a general release of all claims against the Company and
its parents, affiliates and subsidiaries in a form provided to you by the
Company (the “Release”) and the Release becomes irrevocable by its terms within
sixty (60) days after the termination date.

You shall not be entitled to the Severance Payment or any other severance, bonus
or other post-termination benefits (other than as mandated by law) if the
Company terminates your employment for Cause, you resign for any reason that
does not constitute Good Reason, or your employment terminates due to your death
or disability.  Upon the separation of your employment, however caused, (i) any
position(s) you then hold with any parent, affiliate or subsidiary of the
Company, including Boot Barn Holdings, Inc., shall automatically terminate and
(ii) you must continue to comply with your post-termination obligations set
forth in the Confidential Information Agreement.

Definitions:

“Cause” as used herein shall mean: (i) your refusal or failure to substantially
perform the duties of your position or follow the reasonable instructions of the
Company or the Board of Directors of the Company (the “Board”); (ii) your
failure to comply in any material respect with any written policies or
procedures of the Company or the Board (including, but not limited to, the
Company’s drug or anti-harassment policies, etc.); (iii) your





3




engagement in any act of theft, fraud, embezzlement, willful misfeasance or
misconduct, falsification of Company documents, misappropriation of funds or
other assets of the Company, or committing any act which is materially damaging
to the goodwill, business or reputation of the Company; (iv) your breach of any
of your fiduciary duties to the Company; (v) your conviction or pleading guilty
or nolo contendere to any felony or crime involving moral turpitude; or (vi)
your material breach of any of your obligations to the Company or the
Confidential Information Agreement.

“Good Reason” as used herein shall mean the occurrence of any of the following
events without your consent: (i) any material diminution in your base salary,
other than a diminution that was in conjunction with a salary reduction program
for similarly-situated employees of the Company or its affiliates; (ii) any
material and continuing diminution in your authority or responsibilities; or
(iii) changing the geographic location at which you provide services to the
Company (in Orange County) to a location more than thirty-five (35) miles from
both the then existing location and your residence; provided however, that your
resignation for Good Reason will be effective only if you provide written notice
to the Company of any event constituting Good Reason within sixty (60) days
after you become aware such event, and the Company does not cure such event
within thirty (30) days after receipt of the notice, and provided further that,
you terminate your employment within ninety (90) days of the date of your
written notice.

“Severance Payment” as used herein shall mean your base salary in effect on the
termination date, less applicable deductions, payable for a period of nine (9)
months from the termination date, as salary continuation payments in accordance
with the Company’s normal payroll practices, the first installment of which
shall be paid to you on the first regular payroll period following the sixtieth
(60th) day after the termination date (which first installment will include any
severance installment that would have otherwise been paid during the period
following the termination date through the date of the first installment);
provided that, the Release has been executed by you, delivered to the Company
and become irrevocable on or before the sixtieth (60th) day after your
termination date.

Conditions of Employment:  This offer of employment is conditioned upon you
performing the following: (i) timely completing and submitting all appropriate
documentation establishing proof of your identity and eligibility for employment
in the United States pursuant to federal and state immigration laws within three
(3) business days of the Start Date; (ii) executing and returning the
Confidential Information Agreement and the Company’s handbook acknowledgement;
and (iii) if requested by the Company, consenting to and passing a background
and reference check.

Successors and Assigns:  This Agreement shall not be assignable by you, provided
however, your rights to payments hereunder shall, upon your death or incapacity,
inure to the benefit of your personal or legal representatives, executors,
administrators, heirs, devisees and legatees.  This Agreement will be binding
upon and inure to the benefit of the Company, its successors and assigns, and
may be assigned by the Company to any parent, subsidiary or affiliate thereof,
or to a person or entity which is a successor in interest to substantially all
of the business operations or assets of the Company.





4




Entire Agreement:  You confirm that no promises or statements that are contrary
to the terms of this Agreement have been made to you by any Company
representative.  This Agreement (along with the agreements referenced herein)
contains the parties’ complete agreement regarding the terms and conditions of
your employment with the Company and supersedes all prior and contemporaneous
agreements, negotiations and term sheets relating to your employment with the
Company. If the Company modifies any of the terms and conditions of your
employment as set forth herein, it will provide you notice of same in writing.

409A:

Compliance.  It is intended that the compensation paid or delivered pursuant to
this Agreement is either paid in compliance with, or is exempt from, Section
409A of the Internal Revenue Code, and the regulations promulgated thereunder
(together, “Section 409A”), and this Agreement shall be interpreted and
administered accordingly.  However, the Company does not warrant that all
amounts paid or delivered hereunder will be exempt from, or paid in compliance
with, Section 409A.  You agree to bear the risk of any adverse federal, state or
local tax consequences and penalty taxes which may result from payments made in
accordance with the terms of this Agreement, and you will not seek
indemnification from the Company for any such tax consequences or
penalties.  You acknowledge that you have been advised to seek the advice of a
tax advisor with respect to the tax consequences of all such payments, including
any adverse tax consequence under Section 409A and applicable state tax law.

Amounts Payable On Account of Termination.  If and to the extent necessary to
comply with Section 409A, for the purposes of determining when amounts otherwise
payable on account of your termination of employment under this Agreement will
be paid, “terminate,” “terminated” or “termination” or words of similar import
relating to your employment with the Company, as used in this Agreement, shall
be construed as the date that you first incur a “separation from service” within
the meaning of Section 409A.  Notwithstanding anything to the contrary herein,
if you are deemed on the date of termination to be a “specified employee” of the
Company, within the meaning of that term under Section 409A(a)(2)(B), then with
regard to any payment or provision of any benefit that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation of service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (i) the expiration of the six (6) month
period measured from the date of your “separation of service” from the Company
and (ii) the date of your death, to the extent required under Section
409A.  Upon the expiration of the foregoing delay period, all payments and
benefits delayed pursuant to the previous sentence (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to you in a lump sum, without interest, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

Interpretative Rules.  In applying Section 409A to amounts paid pursuant to this
Agreement, any right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.





5




Taxable Reimbursements.  Any taxable reimbursement of business or other expenses
provided for under this Agreement shall be subject to the following conditions:
(i) the expenses eligible for reimbursement in one taxable year shall not affect
the expenses eligible for reimbursement in any other taxable year, (ii) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred, and (iii) the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.

John, we look forward to working with you.  If the terms of this Agreement are
acceptable to you, please sign below and return a copy to me.

 

 

Regards,

 

 

 

 

 

/s/ James G. Conroy

 

 

James G. Conroy

 

 

President and Chief Executive Officer

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 

 

/s/ John Hazen

 

Date:

March 2, 2018

John Hazen

 

 

 

6

